Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant’s amendment filed 06/08/2022 has been fully considered, however, the amendment has not been entered, as the amendment changes the scope of the claims and therefore raises new issues that would require further consideration and/or search, with respect to amendments requiring the first coefficient of thermal expansion of the first thermal expansion material of the first face sheet and the second coefficient of thermal expansion of the second thermal expansion material of the second face sheet reduce a thermally induced stress in the panel when the first face sheet is exposed to a first temperature and the second face sheet is exposed to a second temperature; and the first temperature is up to 800ºF higher than the second temperature in claim 1.

Even if the amendments were entered, it is noted that Dean in view of Haynes or Dean in view of Haynes and INCOLOY® alloy909 would still meet the amendments for the reasons set forth below.

Applicant primarily argue:
“However, Applicant notes that Dean does not provide examples of different compositions of the first liner sheet and the second liner sheet. Furthermore, Dean is silent with respect to any reason or motivation as to why different compositions of the first liner sheet and the second liner sheet would be selected.”
Remarks, p. 6
The examiner respectfully traverses as follows:
In response to Applicant's arguments against the reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant primarily argues that Dean does not expressly teach the claimed first face sheet made of a first thermal expansion material and a second face sheet made of a second thermal expansion material that is different from the first thermal expansion material. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Dean does not disclose the entire claimed invention. Rather, Haynes is relied upon to teach claimed elements missing from Dean. See p. 3-5 of the Office Action mailed 04/15/2022.
Further, Dean teaches the second liner sheet is different from the composition of the first liner sheet in paragraph [0031]; therefore, Dean does not exclude having the first liner sheet and the second liner sheet being different materials, wherein the first liner sheet has a first coefficient of thermal expansion and the second liner sheet has a second coefficient of thermal expansion.

Applicant further argues:
“Applicant respectfully submits that the Examiner has failed to provide a reason why one skilled in the art would select a range for the higher coefficient of thermal expansion material that is outside of the range disclosed by Haynes. Further, the Examiner has failed to provide any evidence of reason why a broader range than that disclosed by the prior art would be appropriate.”
Remarks, p. 9
The examiner respectfully traverses as follows:
	Claim 1 recites the range of a second coefficient of thermal expansion of the second face sheet is between “about 7 ppm/ºF and about 10 ppm/ºF”. There is no definition of “about” recited in the present claims and what the term “about” would encompass.
The examiner’s position remains that the “about 10 ppm/ºF” as required by claim 1 is reasonably suggested by “about 13 ppm/ºF” as taught by Haynes because the coefficient of thermal expansion in the second layer “about” indicates that a precise amount is not required for operability. In other words, it is evident in view of the record that no criticality is associated with the coefficient of thermal expansion of the second face sheet required by the claim. Rather, in view of the teaching of Haynes, one of ordinary skill in the art would have understood that the coefficient of thermal expansion close to 13 ppm/ºF, such as “about 10 ppm/ºF” as in claim 1, would reasonably be expected to be effective. Therefore, one of ordinary skill in the art would have chosen to formulate the coefficient of thermal expansion of the second liner sheet of Dean in view of Haynes with “about 10 ppm/ºF” required by claim 1.   

Applicant further argues:
“Applicant respectfully submits that the expected result of the modification suggested by the Examiner is contrary to the result provided by the ranges recited in Claim 1. As the Examiner contends, modifying the first liner sheet of Dean to include a low coefficient of thermal expansion in the ranges disclosed by Haynes and modifying the second liner sheet of Dean to include a higher coefficient of thermal expansion in the ranges disclosed by Haynes would be expected to provide a sandwich structure that can develop a curvature when heated.”
Remarks, p. 9
The examiner respectfully traverses as follows:
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV.
The fact remains, Haynes provides proper motivation to combine, namely providing the sandwich structure with flexibility, which would be desirable in Dean. 

Applicant further argues:
“Applicant respectfully submits that INCOLOY 909 and INCONEL 6235 fail to remedy the deficiencies of Dean and Haynes expressed above. The Examiner relies on INCOLOY 909 and INCONEL 625 for the purpose of disclosing material compositions and properties of the first thermal expansion material and the second thermal expansion material.”
Remarks, p. 10
The examiner respectfully traverses as follows:
	It is noted that claims 1, 3, 6-7 and 10-23 are also rejected over Dean in view of Haynes and INCOLOY® alloy 909, and not just Dean in view of Haynes.
Haynes is only used as teaching reference in order to teach having a first liner sheet have a low coefficient of thermal expansion and a second liner sheet have a high coefficient of thermal expansion. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference...Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
Further, INCOLOY® alloy 909 is used to teach using Incoloy alloy 909 as the material of the first liner sheet of the sandwich structure, with proper motivation to combine with Dean and Haynes, namely to provide a material for the first liner sheet that is highly resistant to thermal fatigue and thermal shock.

/MARY I OMORI/            
Primary Examiner, Art Unit 1784